DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed July 22, 2021.
In view of the Amendment, the objection to the drawings and the rejection of claims 1-13 under 35 USC 112, as set forth in the Office Action dated April 29, 2021, are withdrawn.
Claims 1 and 11-13 are amended.
Claim 8 is canceled.
Claims 1-7 and 9-13 are pending.

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, Doerr does disclose a treatment of tachycardia in the atrium or atrial tachycardia in paragraphs [0003]-[0005] (e.g., a cardioversion of a ventricular tachycardia which may be VT or atrial flutter); atrial flutter is a rapid but organized rhythm (tachycardia) in the right or left atrium as evidenced by August 5, 2013 post entitled Atrial Flutter – 15 facts you may want to know by Dr. John Mandrola, MD (https://www.drjohnm.org/2013/08/atrial-flutter-15-facts-you-may-want-to-know/ ). 
or atrial fibrillation (AFib). 
The instant specification/claim does not define the term atrial tachycardia; and atrial flutter is a tachycardia that occurs in the atrium of a patient.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2009/0306729 to Doerr.
Referring to claim 1, Doerr discloses an implantable system for stimulating a heart including a human heart or an animal heart (e.g., abstract), the implantable system comprising a processor (e.g., Fig. 2, 54 and paragraph [0074]); a stimulator (e.g., Fig. 2, 56, 60, 64 and paragraph [0078]); a first detector for detecting a cardiac rhythm disturbance of a cardiac region (e.g., paragraphs [0083]-[0084]: control unit is particularly configured to classify ventricular tachycardias that have been detected); a memory storing a computer-readable program prompting said processor to carry out the 
With respect to claim 2, Doerr discloses the implantable system according to claim 1, wherein the form of the treatment contains a design of a stimulation and/or a pattern of the stimulation (e.g., paragraph [0010]: a sequence of multiple therapies are considered a design of stimulation).
As to claim 3, Doerr discloses the implantable system according to claim 1, wherein the measurement variable is or provides a hemodynamic measurement variable of the patient, an amplitude of an intracardiac electrogram, an amplitude of a far field signal, an amplitude of an electrocardiogram signal, an amplitude of an atrial signal, a systemic blood pressure, an arterial blood pressure, a venous blood pressure, a blood pressure in a ventricle, a pulmonary arterial pressure, another blood pressure or 
With respect to claim 4, Doerr discloses the implantable system according to claim 1, wherein the measurement variable is a variable that can be ascertained by the implantable system itself or by way of said first detector or a further detector (e.g., processor ascertains the measurement variable: measure heart rate).
As to claim 5, Doerr discloses the implantable system according to claim 1, wherein the efficiency of the conducted stimulation represents a physiological efficiency and/or an energetic efficiency with respect to energy expended for the conducted stimulation (e.g., paragraphs [0015]-[0018]: physiological efficiency = termination of a tachycardia).
With respect to claim 6, Doerr discloses the implantable system according to claim 1, wherein the computer-readable program prompts said processor to store the selection criterion, an applied stimulation strategy and an achieved success and/or an achieved efficiency in said memory, and to prioritize stored stimulation strategies as a function of the achieved success and/or the achieved efficiency (e.g., paragraphs [0010] and [0057]-[0058]: a therapy success memory stores therapy success statistics for each 
As to claim 7, Doerr discloses the implantable system according to claim 6, wherein the computer-readable program prompts said processor to exclude a low-priority stimulation strategy, for a first duration, from the stimulation strategies to be selected for an impending stimulation (e.g., paragraphs [0021] and [0025]-[0026]: program is configured to remove an anti-tachycardia therapy that has been marked with a blocking identifier from any newly formed therapy sequence).
As to claim 10, Doerr discloses the implantable system according to claim 1, wherein said stimulator is configured to carry out the stimulation in a form of electrical stimulation or in a form of optical stimulation (e.g., abstract: electrical stimulation).
Regarding claims 11 and 13, Doerr discloses the method as described above with respect to the steps executed by the computer-readable program in claim 1.
	Referring to claim 12, a computer program product having computer-readable code causing the processor/control unit to provide stimulation using the steps as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr as applied to claim 1 above, and further in view of US Patent Application Publication No. 2010/0318150 to Graindorge.
Doerr discloses the implantable system according to claim 1, but does not expressly teach that when the detected cardiac rhythm disturbance is atrial tachycardia, the computer-readable program prompts said processor to determine a ventricular cardiac rhythm and to assess the ventricular cardiac rhythm with respect to a risk of retrograde conduction of ventricular tachycardia in at least one of an atria, and to adapt an atrial anti tachycardia pacing therapy with respect to a location and/or time of an application as a function of an ascertained risk. However, Graindorge teaches that a too long atrioventricular delay (AVD) can result in the triggering of arrhythmias by a retrograde conduction and that the risk of triggering arrhythmias should be considered (e.g., paragraphs [0011] and [0014]- [0015] of Graindorge), and that an hemodynamic sensor is used to monitor and assess the patient’s tolerance to a long AVD in order to 
Accordingly, one of ordinary skill in the art would have recognized the benefits of assessing the ventricular cardiac rhythm with respect to a risk of retrograde conduction of ventricular tachycardia in at least one of an atria, and to adapt an atrial anti-tachycardia pacing therapy with respect to time of an application as a function of an ascertained risk in view of the teachings of Graindorge. Consequently, one of ordinary skill in the art would have modified the system of Doerr to assess the ventricular cardiac rhythm with respect to a risk of retrograde conduction and to adapt an atrial anti-tachycardia packing therapy in order to maximize the spontaneous ventricular conduction while minimizing the risk of triggering arrhythmias as taught by Graindorge, and because the combination would have yielded predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2021/0186406 to Cao et al. (EFD: 10/22/2014 is directed to atrial arrhythmia and teaches that anti-tachycardia pacing therapies can be delivered in the atria or ventricle (e.g., paragraph [0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792